DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19, 21 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to the transmission of DFT-s-OFDM symbol including reference signals tones and null tones.
		Guo et al (US 20180206132 A1) discloses that a UE receives beam configuration from a base station to transmit uplink reference signals (SRS) on a DFT-s-OFDM symbol. The UE determines the transmit beam direction and beam sweeping pattern from the received beam configuration and transmits reference signals to the base station based on the received beam configuration (Fig. 13-14, Par 0217-0218, Par 0223-0228, 0232-0242).
		Guo does not disclose that “a plurality of RS tones of the RS and null tones are included in the plurality of sub-symbols” of the DFT-s-OFDM symbol transmitted according to the received beam indices.
		Akkarakaran et al (US 20180091350 A1) discloses to insert PTRS in the DFT-s-OFDM symbol. The frequency of the PTRS is determined based on DC tone so that the frequency of PTRS is different than the frequency corresponding to the DC tone (Fig. 3-4, Fig. 7-8).
		Akkarakaran does not disclose that “a plurality of RS tones of the RS and null tones are included in the plurality of sub-symbols” of the DFT-s-OFDM symbol transmitted according to the received beam indices.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473